703 A.2d 656 (1997)
348 Md. 329
PRINCE GEORGE'S COUNTY, Maryland, and Palmer Park Condominium Association
v.
Janet L. NEAL.
No. 107, Sept. Term, 1997.
Court of Appeals of Maryland.
December 24, 1997.
Barbara L. Holtz, Sean D. Wallace, John A. Bielec, County Attorneys, Upper Marlboro, for Petitioner.
Stephen Rothandler, Washington, DC, for Respondent.
Submitted before BELL, C.J., and RODOWSKY, CHASANOW, RAKER and WILNER, JJ.
Prior report: 117 Md.App. 460, 700 A.2d 838.

ORDER
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 24th day of December, 1997,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for reconsideration in light of ADM Partnership, et al. v. Martin, et al. 348 Md. 84, 702 A.2d 730 (1997). Costs in this Court and in the Court of Special Appeals to be paid by Janet L. Neal.
ELDRIDGE, J., would have denied the petition.